--------------------------------------------------------------------------------

 
Exhibit 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT




THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of December 21, 2007 by and between KEY TECHNOLOGY, INC., an Oregon corporation
("Borrower"), and WELLS FARGO HSBC TRADE BANK, NATIONAL ASSOCIATION ("Trade
Bank").




RECITALS


WHEREAS, Borrower is currently indebted to Trade Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Trade Bank
dated as of July 27, 2006, as amended from time to time ("Credit Agreement").


WHEREAS, Trade Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


I.
Article I. CREDIT FACILITY, Section 1.1 The Facility is hereby amended by
deleting “June 30, 2008” as the Facility Termination Date, and by substituting
“June 30, 2009” therefor.



II.
Article V. NEGATIVE COVENANTS, Sections 5.8 Dividends and Distributions of
Capital of C Corporation, 5.10 Capital Expenditures and 5.11 Lease
Expenditures are hereby deleted in their entirety, without substitution.



III.
EXHIBIT A, ADDENDUM TO CREDIT AGREEMENT is hereby deleted in its entirety, and
the attached EXHIBIT A, ADDENDUM TO CREDIT AGREEMENT, all terms of which are
incorporated herein by this reference, shall be substituted therefor.



IV.
The Non-Utilization Fee of the FEES section of EXHIBIT B, REVOLVING CREDIT
FACILITY SUPPLEMENT is hereby deleted in its entirety, and the following
substituted therefor:



“Non-Utilization Fee: Borrower will pay the following Non-Utilization Fee
payable in arrears on a fiscal quarter basis, computed at a rate per annum of
0.125% on the average daily amount of the unused portion of the Overall Credit
Limit for each such fiscal quarter, commencing on ______________________.”


Except as specifically provided herein, all terms and conditions of the Credit
Agreement remain in full force and effect, without waiver or modification.  All
terms defined in the Credit Agreement shall have the same meaning when used in
this Amendment.  This Amendment and the Credit Agreement shall be read together,
as one document.


Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein.  Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


-1-

--------------------------------------------------------------------------------


 
         IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.


       WELLS FARGO HSBC TRADE BANK,
KEY TECHNOLOGY,
INC.                                                                             NATIONAL
ASSOCIATION


By: /s/ David M.
Camp                                                                            By:
/s/ Heather Graham
Heather Graham
Title: President and
CEO                                                                            
Relationship Manager

-2-

--------------------------------------------------------------------------------




EXHIBIT A

 WELLS FARGO HSBC TRADE BANK
 ADDENDUM TO CREDIT AGREEMENT

--------------------------------------------------------------------------------



THIS ADDENDUM IS ATTACHED TO THE CREDIT AGREEMENT ("CREDIT AGREEMENT") BETWEEN
WELLS FARGO HSBC TRADE BANK AND THE FOLLOWING BORROWER:
 
NAME OF BORROWER:  KEY TECHNOLOGY, INC.
 
ADDITIONAL AFFIRMATIVE COVENANTS


The following covenants are part of Article IV of the Credit Agreement:
 



REPORTS.  Borrower will furnish the following information or deliver the
following reports to Trade Bank at the times indicated below:


·  
Annual Financial Statements: Not later than one hundred twenty (120) calendar
days after and as of the end of each of Borrower's fiscal years, an annual
unqualified audited consolidated financial statement of Borrower prepared by a
certified public accountant acceptable to Trade Bank and prepared in accordance
with GAAP, to include balance sheet, income statement and statement of cash flow
and an annual Borrower prepared consolidating financial statement prepared in
accordance with GAAP to include balance sheet and income statement.



·  
Quarterly Financial Statements: Not later than forty-five (45) calendar days
after and as of the end of each of Borrower's fiscal quarters, a consolidated
and consolidating financial statement of Borrower prepared by Borrower, to
include balance sheet and income statement.



Certificate of Compliance: At the time each financial statement of Borrower
required above is delivered to Trade Bank, a certificate of the chief financial
officer of Borrower that said financial statements are accurate and that there
exists no Event of Default under the Agreement nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
an Event of Default.


·  
Insurance: Borrower will maintain in full force and effect insurance coverage on
all Borrower's property, including, but not limited to, the following types of
insurance coverage:

           policies of fire insurance
               business personal property insurance


All the insurance referred to in the preceding sentence must be in form,
substance and amounts, and issued by companies, satisfactory to Trade Bank, and
cover risks required by Trade Bank and contain loss payable endorsements in
favor of Trade Bank.


FINANCIAL COVENANTS. Borrower will maintain the following (if Borrower has any
Subsidiaries which must be consolidated under GAAP, the following applies to
borrower and the consolidated Subsidiaries):


·  
Total Liabilities divided by Tangible Net Worth. Not at any time greater than
1.0 to 1.0. ("Tangible Net Worth" means the aggregate of total shareholders'
equity determined in accordance with GAAP plus indebtedness which is
subordinated to the Obligations to Trade Bank under a subordination agreement in
form and substance acceptable to Trade Bank or by subordination language
acceptable to Trade Bank in the instrument evidencing such indebtedness less (i)
all assets which would be classified as intangible assets under GAAP, including,
but not limited to, goodwill, licenses, patents, trademarks, trade names,
copyrights, capitalized software and organizational costs, licenses and
franchises, and (ii) assets which Trade Bank determines in its business judgment
would not be available or would be of relatively small value in a liquidation of
Borrower's business, including, but not limited to, loans to officers or
affiliates and other items), and "Total Liabilities" excludes indebtedness which
is subordinated to the Obligations to Trade Bank under a subordination agreement
in form and substance acceptable to Trade Bank or by subordination language
acceptable to Trade Bank in the instrument evidencing such indebtedness.)



Page 1of 2

--------------------------------------------------------------------------------


 
·  
EBITDA Coverage Ratio. Not less than 1.2 to 1.0 on a rolling four-quarter basis
as of each fiscal quarter end, based on the sum of the results of four
consecutive quarters consisting of the present quarter and the three preceding
quarters. ("EBITDA Coverage Ratio" means EBITDA minus non-financed capital
expenditures minus dividends divided by interest expense plus income tax expense
plus prior period current portion of long term indebtedness, and "EBITDA" means
net profit before tax plus interest expense (net of capitalized interest
expense), depreciation expense and amortization expense.) In the event that the
denominator is a negative number, Borrower will be considered compliant with
this covenant.



FINANCIAL COVENANTS. Borrower will maintain the following on unconsolidated
quarterly basis (determined as of each fiscal quarter end):


·  
Quick Asset Ratio.  Not at any time less than 1.0 to 1.0.  "Quick Asset Ratio"
means "Quick Assets" divided by total current liabilities, and "Quick Assets"
means cash on hand or on deposit in banks, readily marketable securities issued
by the United States, readily marketable commercial paper rated “A-1” by
Standard & Poor’s Corporation (or a similar rating by a similar rating
organization), certificates of deposit and banker's acceptances, and accounts
receivable (net of allowance for doubtful accounts), and with current
liabilities to include the aggregate outstanding amount of all Credit
Extensions, whether classified as a current or long-term liability per
Borrower's financial statement.



Borrower shall only be obligated to comply with financial covenants at the time
an advance is requested under the credit facilities and at all times any amounts
are outstanding under the facilities.
 
BY SIGNING HERE BORROWER AGREES TO THE DESIGNATED PROVISIONS IN THIS ADDENDUM:
 
KEY TECHNOLOGY, INC.


By: /s/ David M. Camp


Title: President and CEO


Page 2 of 2


--------------------------------------------------------------------------------

